Title: To James Madison from Lewis Condict, 12 June 1815
From: Condict, Lewis
To: Madison, James


                    
                        Dear Sir,
                        Morris Town N.J. 12th. June 1815
                    
                    By the death of Judge Morris, the office of district Judge for this State has become vacant.
                    
                    Permit me to recommend to your notice, our present Governor, William S Pennington, as a Gentleman well qualified to fill the vacancy. For several years he has discharged the duties of one of the Justices of our Supreme Court, in a manner highly satisfactory to the State, & honorably to himself. By professional gentlemen of every description of politics, he is universally admitted to be one of the most correct & intelligent Judges, that has ever graced the bench of N. Jersey.
                    He left the bench with reluctance, when elected Governor, & would willingly resume his seat. I have good reason to believe that his appointment as District Judge, will be very grateful to the great mass of Republicans in our State. With the highest respect & esteem your very obt. servt.
                    
                        
                            Lewis Condict
                        
                    
                